 



Exhibit 10.11
 
LIN TV Corp.

 
Summary of Director Compensation
 
As of March 14, 2008, our non-employee directors receive the following
compensation:
 

         
Annual Cash Retainer for each non-employee director(1)
  $ 30,000  
Additional annual cash retainers for:
       
Compensation committee chairman
    7,500  
Nominating and corporate governance committee chairman
    7,500  
Operations review committee chairman
    7,500  
Audit committee chairman
    10,000  
Per Meeting Cash Fees
       
Board meeting attended in person
    1,500  
Committee meeting attended in person
    1,000  
Board meeting attended via telephone
    1,000  
Committee meeting attended via telephone
    500  


 

 

(1) Directors may elect to receive half of their annual retainer in class A
common stock.

